Citation Nr: 1241528	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for service-connected degenerative arthritis, right knee, to include meniscal tear.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran has active service from August 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the Veteran's claims on appeal.  By a February 2012 rating decision of RO in St. Louis, Missouri, the initial disability rating assigned to the Veteran's PTSD was increased to 50 percent.  

In May 2012, the Veteran's representative submitted a statement indicating he had no additional arguments to submit in support of the appeal.  This statement could not serve to resurrect the Veteran's appeal given its date of receipt.  38 C.F.R. § 20.204(c).


FINDINGS OF FACT

1.  On March 1, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for an initial disability rating higher than 50 percent for service-connected PTSD.  
 
2.  On March 1, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for an initial compensable disability rating for service-connected degenerative arthritis, right knee, to include meniscal tear.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an initial disability rating higher than 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for withdrawal of the appeal of the claim for an initial compensable disability rating for service-connected degenerative arthritis, right knee, to include meniscal tear, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On March 1, 2012, the Veteran submitted a written statement indicating his desire to withdraw his appeal.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A.          § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal, as to the claims for an initial disability rating higher than 50 percent for service-connected PTSD and an initial compensable disability rating for service-connected degenerative arthritis, right knee, to include meniscal tear; there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



(Continued on next page)

ORDER

The appeal, as to the claim for an initial disability rating higher than 50 percent for service-connected PTSD, is dismissed. 

The appeal, as to the claim for an initial compensable disability rating for service-connected degenerative arthritis, right knee, to include meniscal tear, is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


